Case 1:19-cr-20603-MGC Document 37-8 Entered on FLSD Docket 05/14/2020 Page 1 of 3




   Jamila Alani
   14016 Sanctuary View Trail #200
   Orlando, FL 32832


   Wednesday 25 March 2020


   To the Honorable Judge Marcia Cooke:


   The purpose of this letter is to plea compassionate release or home confinement for my father,
   Abdul Alani (Inmate # 18349-104 / Case # 19-C12-20603-MGC), due to the compelling
   circumstances of the current pandemic that were unforeseen by the court before sentencing. My
   father, Abdul Alani, ​is at highest risk of becoming severely ill or facing death.


   According to The Centers for Disease Control and Prevention1, groups at higher risk are
   considered older adults and people with underlying medical conditions. My father falls into both
   categories: (1) He has suffered from ​Chronic Bronchitis​; which has led to a compromised
   immune system and a low resistance to fight any acute illnesses like common colds and the flu.
   (2) My father is 60 years old; a​ ​vulnerable age​ against Coronavirus disease.


   While the BOP has cancelled visitations for the upcoming weeks, living in crowded facilities,
   like Miami FDC, leaves ​no option​ for sanitary conditions and social distancing (two general
   rules from the CDC Coronavirus guidelines2). Especially considering staff coming in and out
   from one of the ​highest infected counties​ ​in the state, leading to bringing infection to Miami’s
   correctional facilities.



   1
       ​“​People
              Who Are at Higher Risk for Severe Illness.” Centers for Disease Control and
   Prevention. Centers for Disease Control and Prevention, March 22, 2020.
   https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-risk.html.
   2
     ​“Prevention of Coronavirus Disease 2019 (COVID-19).” Centers for Disease Control and
   Prevention. Centers for Disease Control and Prevention, March 18, 2020.
   https://www.cdc.gov/coronavirus/2019-ncov/prepare/prevention.html.
Case 1:19-cr-20603-MGC Document 37-8 Entered on FLSD Docket 05/14/2020 Page 2 of 3




   I urge you to consider Dr. Robert Greiginer’s statement, the former Chief Medical Officer of the
   New York State Department of Correctional Services: “People who live in congregate settings,
   including detainees and prisoners, are at risk of acquiring this infection”.


   Considering research from medical experts and leading national public health institutions, along
   with my father’s underlying medical conditions, age and the coronavirus cases in jails and
   prisons that have already been confirmed, it is with highest standards and faultless efforts to
   consider compassionate release or home confinement for Abdul Alani.


   In addition, ​my father is no threat to our community​, as he has only committed 1 nonviolent
   crime. Prior to the incident that led to his arrest, my father has kept a clean record ever since he
   migrated to the United States. He never once failed to pay taxes, never has gotten a speeding
   ticket, and never has committed any violent act or crime. He has conducted himself in
   accordance, except for one isolated time. He is not a threat, and will never be a threat to our
   community.


   Your honor, I urge you to consider compassionate release or home confinement for my father,
   Abdul Alani, due to the unprecedented Coronavirus disease. He is at highest risk to suffer from a
   severe illness or face death. He has approached his counselor/guards in Miami FDC to seek
   medical attention due to his current cough and body aches, and every time they choose to
   disregard him. He has not received adequate help, and this is no way to treat a human being.
   With that being said, my family and I feel no security for my father being in Miami FDC during
   the next few months. I would rather have him home under home confinement where he can be
   quarantined with us and have the appropriate resources if something does happen to him. I
   encourage the BOP to listen to my father’s latest recorded calls to tally up how many times he
   has said he’s in pain and asked to seek medical attention.


   My family, and especially my father, have already suffered immensely from his name being
   slandered to losing economic stability. We can not afford my father becoming severely ill or
Case 1:19-cr-20603-MGC Document 37-8 Entered on FLSD Docket 05/14/2020 Page 3 of 3




   passing away simply because preventative measures were not taken or because no one seems to
   care. My family and I are not seeking to take advantage of this horrific pandemic that has
   affected many lives, rather we are being proactive as we are genuinely worried for my father’s
   life.


   The federal courts and U.S. Government is now solely responsible for my father’s physical
   health. So, it is the highest responsibility to take necessary actions for my father’s life.


   Sincerely,
   Jamila Alani

   Jamila Alani
   Daughter of Abdul Alani
   Immigration and Technology Consultant
   (925) 350-1394
